Citation Nr: 1717235	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  08-15 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent prior to April 3, 2014 for osteochondritis of the lateral femoral condyle of the right knee, based on limitation of extension.

2.  Entitlement to a disability rating greater than 20 percent since April 3, 2014 for osteochondritis of the lateral femoral condyle of the right knee, based on limitation of extension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1992 to January 1996 in the United States Army, and April 2000 to July 2000 in the United States Air Force.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In his May 2008 VA Form 9, the Veteran requested a Board hearing.  However, in July 2012, he withdrew his hearing request.

In September 2014, the Board remanded the claim for further development.

In December 2014, the RO granted an increased 20 percent rating for the right knee disability effective from April 3, 2014.  As this was not a not full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 
	
In August 2015, February 2016, and September 2016 the Board again remanded the claim for further development.

As previously noted by the Board in prior remands, the Veteran has been awarded a separate, 30 percent rating for instability of the right knee and that rating is not on appeal.  Additionally, a separate, noncompensable rating has been assigned for limitation of flexion, and that issue too is not on appeal.  The present appeal is limited to the matter of limitation of extension of the right knee.


FINDINGS OF FACT

1.   Prior to April 3, 2014, extension of the right knee was not limited to 15 degrees or worse.
2.  From April 3, 2014 to December 14, 2015, extension of the right knee was not limited to 20 degrees or worse.

3.  Since December 14, 2015, extension of the right knee has been limited to 40 degrees, considering pain and functional loss.


CONCLUSIONS OF LAW

1.   Prior to April 3, 2014, the criteria for a rating in excess of 10 percent for osteochondritis of the lateral femoral condyle of the right knee, based on limitation of extension, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

2.  From April 3, 2014 to December 14, 2015, the criteria for a rating in excess of 20 percent for osteochondritis of the lateral femoral condyle of the right knee, based on limitation of extension, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

3.  Since December 14, 2015, the criteria for a disability rating of 40 percent, but no higher, for osteochondritis of the lateral femoral condyle of the right knee, based on limitation of extension, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

In the August 2007 rating decision on appeal, the RO awarded service connection for osteochondritis of the lateral femoral condyle of the right knee and assigned a 10 percent rating, effective from August 28, 2006 under 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010.  The RO additionally awarded service connection for right knee instability and assigned a 10 percent rating, effective from August 28, 2006.  

In April 2008, the RO granted a higher rating of 30 percent for instability of the right knee.  As this is the maximum rating possible under the applicable diagnostic code, and as the September 2014 Board determined that this aspect of the Veteran's right knee disability had not been appealed, the matter was not included in the pending appeal.  In September 2014, the Board remanded the above-captioned claim only for further development.

In December 2014, the RO granted a higher, 20 percent rating for the osteochondritis of the lateral femoral condyle of the right knee, effective from April 3, 2014 under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5261.  In so doing, the RO changed the diagnostic code assigned for the disability on appeal to the code pertaining to limitation of extension.  This is permissible.  See Read v. Shinseki, 651 F. 3d 1296   (Fed. Cir. 2011) (service connection for a disability is not severed when the Diagnostic Code associated with it is changed to more accurately determine the benefit to which a Veteran may be entitled).  The RO additionally granted a separate, noncompensable rating based on right knee limitation of flexion, effective April 3, 2014, under Diagnostic Code 5010-5260.  The Veteran did not appeal this rating decision, and the matter of a higher rating based on limitation of flexion is not on appeal.
In August 2015, February 2016, and September 2016 the Board remanded the appeal for further development.

In addition to the separate ratings not on appeal for right knee instability and limitation of flexion, the Veteran has been service connected for other disabilities affecting his right leg.  These include a right calf disability, right leg shortening, a right ankle disability, and a right hip disability.  These disabilities are not on appeal, and the discussion below will be limited to symptoms attributable to extension of the right knee.

The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
	
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The United States Court of Appeals for Veterans Claims (Court) has, however, held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The disability on appeal has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  VA's rating schedule provides ratings of 10, 20, 30, 40, and 50 percent for limitation of extension of the leg to 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  For rating purposes, a normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In a November 2006 private medical record, flexion of the right knee was to 130 degrees, and extension was to 0 degrees.

On VA examination in July 2007, the Veteran reported instability, pain, and locking.  He had daily flare-ups and stiffness.  He wore a brace for support but was independent with activities of daily living.  On examination, his range of motion was 0 to 125 degrees.  Repetition did not decrease his range of motion.  He had instability.  He walked with a normal, non-antalgic gait.  He had normal strength.  X-rays showed osteochondritis of the lateral femoral condyle of the right knee.

In a December 2008 VA treatment record, the Veteran reported his knee pain had increased.  He had full extension and 115 degrees of flexion.  He had stability and no effusion.  Overall, the provider characterized the knee exam as normal.

On VA examination in May 2011, the Veteran reported instability and pain.  He wore a knee brace.  He did not play any active sports or run.  He could walk for a quarter mile, stand for 5 minutes, and sit for 10-15 minutes.  He did not walk with an assistive device and could bear weight on the right leg.  On examination, there was pain to palpation over the medial knee compartment.  His range of motion was 0 to 110 degrees.  On repetition, there was no decrease in the range of motion due to pain, fatigue, weakness, or a lack of endurance.

In an April 3, 2014 VA treatment record, the Veteran reported pain, soreness, instability, and guarding in his movements.  On examination, his range of motion was 15-55 degrees.

On VA examination in February 2015, the Veteran reported pain, mechanical symptoms, locking, and buckling.  He was getting knee injections but was too young for a total knee replacement.  He reported flare-ups happening once or twice month, lasting for 1-3 days.  During a flare-up the Veteran reported he could not move.  Functional impairments including an inability to walk or sit for long periods of time.

On examination, extension was 140 to 0 degrees.  There was pain with weight bearing.  There was objective evidence of localized pain on palpation.  The Veteran could perform repetitive use testing with at least three repetitions without additional functional loss.  Additional contributing factors of disability included less movement than normal, weakened movement, disturbance of locomotion, and interference with sitting and standing.  Muscle strength was normal.  There was no muscle atrophy.  There was no ankylosis.  The Veteran had shin splints but they did not impact range of motion.  He had a meniscus condition which caused locking, joint pain, and effusion.  He used a brace and a cane.  Other functional impacts of the knee condition included an inability to crouch, run, or bend the knee.

The Veteran additionally had a right knee scar due to an arthroscopic procedure, and reported the area was numb.  The scar was not painful or unstable and did not have a total area equal to or greater than 39 square centimeters.  The examiner found the scar caused no limitation of function.

On VA examination on December 14, 2015, the Veteran reported stiffness, weakness, instability, and pain.  He could not kneel or squat.  He had flare-ups.  On examination, extension was 75 to 15 degrees.  Pain caused functional loss, and there was pain with weight bearing.  There was objective evidence of pain on palpation.  There was crepitus.  On repetitive use testing, extension of the right knee became limited to 75 to 40 degrees.  Pain, weakness, and a lack of endurance significantly limited his functional ability on repetition.  The examination was conducted during a flare-up, which also limited extension to 75 to 40 degrees.

Muscle strength was 4/5 and there was muscle atrophy.  There was no ankylosis.  The Veteran had shin splints which caused pain but did not affect motion.  He had a meniscus condition which caused locking, joint pain, and effusion.  The knee scar was not painful or unstable and did not have a total area equal to or greater than 39 square centimeters.  The Veteran used a brace and a cane.  Functional limitations included difficulty with climbing stairs or ladders, working on a roof, and significant walking, standing, or driving.  There were also problems with kneeling, squatting, and lifting.

As the December 14, 2015 VA examiner found that extension was limited to 40 degrees on repetitive use testing and during a flare-up, resolving any doubt in favor of the Veteran the Board finds that a higher, 40 percent rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5261 from this date.  A higher, maximum rating of 50 percent is not warranted as extension is not shown to be limited to 45 degrees.

In granting this higher rating, the Board has considered the amputation rule set forth at 38 C.F.R. § 4.68.  The highest rating for amputation in the middle or lower third of the thigh is 60 percent.  The combined ratings for disabilities of an extremity shall not exceed the rating for the amputation at the elective level were amputation to be performed.  38 C.F.R. § 4.68 (2016).  Thus, the highest evaluation that may be assigned under the amputation rule for the knee is 60 percent.  Here, by application of 38 C.F.R. § 4.25, combining the 30 percent rating for instability of the right knee, the 40 percent rating for limitation of extension, and the noncompensable rating for limitation of extension yields a combined rating of 60 percent, which does not exceed the amount set forth by the amputation rule.

From April 3, 2014 to December 14, 2015, at worst, extension was limited to 15 degrees, consistent with the already-assigned 20 percent rating for this time period.  As extension was not limited to 20 degrees or worse for this time period, the preponderance of the evidence is against the assignment of a rating higher than 20 percent. 

Prior to April 3, 2014, extension was normal.  As extension was not limited to 15 degrees or worse for this time period, the preponderance of the evidence is against the assignment of a rating higher than 10 percent. 

With regard to the DeLuca factors, the Board acknowledges the evidence of pain on motion and the Veteran's functional limitations.  Given the findings of the December 2015 VA examiner regarding repetitive use, the Veteran's rating was increased to 40 percent.  Prior to this, however, the July 2007 VA examiner found no change in the Veteran's range of motion on repetition.  The May 2011 examiner found no decrease in the range of motion due to pain, fatigue, weakness, or a lack of endurance on repetition.  The February 2015 examiner found the Veteran could perform repetitive use testing with at least three repetitions without additional functional loss.  The Board thus finds insufficient medical evidence prior to December 14, 2105 to support that the Veteran's pain was so disabling as to actually or effectively limit knee motion to such an extent as to warrant the assignment of a higher rating under either 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

No other diagnostic code provides a basis for the assignment of higher or separate ratings.  Disabilities of the knee and leg are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, however, as noted previously, the Veteran is separately service-connected for instability and limitation of flexion of the right knee and those disabilities are not on appeal.  Taking the remaining diagnostic codes in chronological order, as ankylosis has not been shown at any point, a rating under DC 5256 is not warranted.  The Board has considered the possibility of separate ratings under DC 5258 or DC 5259 as the evidence indicates dislocated, semilunar cartilage with locking pain and effusion, and the symptomatic removal of semilunar cartilage, respectively.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  To determine what constitutes the same disability or manifestation for purposes of pyramiding, the Board looks to the symptomatology of the conditions; if the symptomatology of one condition is duplicative of or overlapping with the other condition, awarding separate ratings would constitute pyramiding.  Here, as the Veteran's primary manifestation relating to his meniscus conditions is pain, effusion, and limited motion, the Board finds this symptomatology overlaps with that contemplated by his already service-connected disabilities.  Similarly, the Board has considered DC 5262, given the evidence of his shin splints, but the evidence indicates the shin splints do not limit motion and only cause pain, a symptom already contemplated by his service-connected disabilities.  Finally, as there has been no indication of genu recurvatum, DC 5263 is not applicable.

The Board also finds the criteria for a compensable rating for the Veteran's scar are not met as the scar does not involve the head, face, or neck, is not of the requisite size for a compensable rating, is not is painful or unstable, and has no disabling effects.  The Board recognizes the Veteran's reports of numbness, however, this was not documented to cause any disabling effect, and no VA examiner rendered a neurological diagnosis.

Additionally, the Board notes the Veteran has undergone arthroscopic procedures to his right knee.  However, it is not clear that these procedures were related solely to the disability on appeal, limitation of extension of the right knee.  Further, as the record does not reflect inpatient hospitalization for a period in excess of 21 days, or convalescence as contemplated under 38 C.F.R. § 4.30, the Board finds 38 C.F.R. §§ 4.29 and 4.30 inapplicable.

In assessing the severity of the Veteran's right knee disability, the Board has considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support a higher rating than those presently assigned.

The Board has also considered Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

In September 2016, the Board remanded the appeal in order to provide a VA examination in compliance with Correia.  However, the Veteran failed to report for his scheduled VA examination and did not offer good cause for the failure to attend.  Rather, a December 2016 Report of General Information documents his report that he is "sick of going to these exams," and that he did not wish to be scheduled for another examination.  While additional information may have been gained to his benefit from the examination, the Veteran did not comply with VA's best efforts to have him examined, and the Board will not remand the case again.  38 C.F.R. § 3.655.  The claim on appeal is an initial rating claim, which is classified as an original compensation claim and as such, it must be decided based on the current record.  38 C.F.R. § 3.655.

Moreover, the Board finds that the VA examination reports of record contain sufficient findings under Correia.  Range of motion measurements for the left knee are unnecessary as the left knee has also undergone a total knee replacement and is not "undamaged."  To the extent the VA examination reports do not contain specific and separate findings in weight bearing and non-weight bearing status, pain in weight-bearing has been considered by each examiner because every examination report contains findings and observations concerning the Veteran's gait, including difficulties caused by pain or other factors.  The record does not indicate that pain in weight-bearing status has caused any additional loss of motion, and since pain while bearing weight is presumably more severe than while not bearing weight, the same may be said for non-weight bearing status.  To the extent the VA examination reports do not contain specific and separate findings in active and passive motion, each examination report indicates that the Veteran moved his knee on his own free will, indicating that pain in active motion has been considered.  It follows that an assessment of passive motion would yield the same result; if the Veteran was able to move his knee himself to a particular degree, the knee would be capable of the same movement by the examiner.  

Finally, the Board considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.  

The Veteran has been in receipt of a 100 percent schedular rating for his psychiatric disability since July 28, 2015.  The award of a 100 percent schedular rating renders moot any issue of entitlement to a TDIU from this date.  See Herlehy v. Principi, 15 Vet. App. 33 (2001).  Further, the concerns of Bradley v. Peake, 22 Vet. App. 280 (2008) are inapplicable as the Veteran has also been receiving special monthly compensation under 38 C.F.R. § 1114(s) since July 28, 2015.  Prior to July 28, 2015, the Veteran was employed full-time.  See, e.g., VA examination reports of July 2007, May 2011, February 2015, and December 2015 (psychiatric report).  Moreover,  VA examiners prior to July 28, 2015 did not find that the Veteran's limitation of extension of the right knee alone would preclude employment.  As such, Rice is inapplicable.

For all the foregoing reasons, the Board finds that a 40 percent rating is warranted since December 14, 2015, but the preponderance of the evidence is against any higher ratings prior to that date.  The preponderance of the evidence is also against the assignment of any further separate ratings for the right knee disability.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against ratings higher than those just described, the doctrine is not for application.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  Because service connection for the right knee disability has been granted, and an initial rating and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007). 
 
VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  To the extent the appeal was remanded previously due to insufficient DeLuca findings in the May 2011 and February 2015 VA examination reports, and for findings under Correia, the reports are otherwise adequate for adjudication.

The Board is further satisfied that the RO has substantially complied with its September 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As noted above, the Board remanded the claim in order to obtain a VA examination report in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016), but the Veteran failed to report, did not offer good cause for his absence, and asked that the examination not be rescheduled.  The duty to assist is not a one-way street. Wood v. Derwinski, 1 Board. App. 190 (1991).  The Board finds that sufficient attempts to provide the Veteran with an updated VA examination have been made, and there has been substantial compliance with the September 2016 remand.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

An initial disability rating greater than 10 percent prior to April 3, 2014 for osteochondritis of the lateral femoral condyle of the right knee, based on limitation of extension, is denied.

A disability rating greater than 20 percent from April 3, 2014 to December 14, 2015 for osteochondritis of the lateral femoral condyle of the right knee based on limitation of extension is denied; however, a disability rating of 40 percent, but no higher, since December 14, 2015 is granted.

 

____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


